Detailed Action
	This action is responsive to continuation application filed on 11/28/2017 with acknowledgement that this application is a CON of 13/423,386 and claims a priority date of 11/14/2011 to foreign application EP11164863.0.
	Claims 1-2, 8-11, and 22-33 are currently pending.  Claims 3-7 and 12-21 are cancelled.  Claims 1 and 9 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The response filed on 5/25/2022 is acknowledged.  Five pages of amended claims were received on 5/25/2022.  Claims 1, 9, and 11 have been amended.  Claim 11 has been amended such that it is no longer objected to.
Information Disclosure Statement
Examiner notes that two NPL documents titled “Korean Notice of Preliminary Rejection for Korean Patent Application No. 10-2012-46283” are listed on the IDS but have not been provided in the image file wrapper for this application, and are therefore not being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 22-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davios (4,718,498) in view of Heath (GB1545776) in view of Stager (6,105,677).
Regarding claim 1, Davios discloses a fire extinguishing apparatus comprising:
a container (item 4) filled with a pressurized fire extinguishing material;
a valve assembly (item 5) that controls flow of the pressurized fire extinguishing material from the container;
a mechanical detection mechanism (items 11-13, 15, 22, 23) with a thermal sensor (item 12) for producing a mechanical force at an established temperature, the mechanical detection mechanism comprising:
a housing (item 11) including a base portion and side walls extending perpendicular to the base portion (see figure 1);
an actuation pin (item 15 and two washers 23 that in Fig. 1 appear to be connected to 15) positioned at least partially within the housing, the actuation pin comprising a base (See Annotated Fig. 1, the base is upper washer #23 and an end portion of #15) sized to fit within and contact an inner surface of the side walls of the housing (See Annotated Fig. 1), wherein the base creates a first chamber (See Annotated Fig. 1) and second chamber (See Annotated Fig. 1) within the housing, and wherein the actuation pin extends into the second chamber of the housing (See Annotated Fig. 1 and Col. 2 Lines 15-21, a portion of 15 is connected to an end of 12 such that a portion of the actuation pin extends into the second chamber of the housing); and
a spring (item 22) positioned within the first chamber of the housing (See Annotated Fig. 1) and in contact with the base of the actuation pin (See Annotated Fig. 1, spring #22 touches upper washer #23), wherein the base of the actuation pin separates the spring from the thermal sensor (See Annotated Fig. 1);
and wherein the thermal sensor is positioned within the second chamber of the housing (See Annotated Figure 1);
a device (items 13/24/21) that produces an electrical current in response to the mechanical force produced by the mechanical detection mechanism; and 
an actuator (items 3/6/7/8/19/20) comprising an electrically operable explosive device that causes the valve assembly to open and release the pressurized fire extinguishing material within the container in response to receiving the electrical current from the piezoelectric device (components are electrically operable because electricity powers the magnet which explosively actuates bracket 6 to move and allowing the valve to release the extinguishing material).
Davios fails to disclose wherein at least a portion of the actuation pin is surrounded by the thermal sensor.
However, Stager teaches a similar system having a temperature sensor (item 54) is positioned within a housing (see item 58/43 enclosing 54 in figure 2) wherein at least a portion of the actuation pin (equivalent item 45) is surrounded by the thermal sensor.  
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention utilize a solder material instead of a thin spring as taught by Stager to the system of Davios which must surround the pin portion in order to hold it relative to the housing, the motivation being this appears to be a simple substitution of equivalent components (completely meltable solder versus a spring that elongates/weakens under higher temperature) that would yield predictable results, allowing an elongated pin/component to drop from a first position to a second position under gravity.
Davios fails to disclose the device is a piezo electric device.
However, Heath discloses a similar system with a piezoelectric device (item 7) that produces an electrical current in response to the mechanical force produced by the mechanical detection mechanism.
The substitution of one known element (a conductor) as taught by Davios for another (piezoelectric element) as taught by Heath would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, producing an electric charge in response to a mechanical force.
In the alternative, Heath teaches an explosive/pyrotechnic device for actuating the material out of the container (items 16-17).
The substitution of one known element (magnetically actuated bracket) as taught by Davios for another (chemically explosive/pyrotechnic actuator) as taught by Heath would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, aiding in actuating the valve to release the material via an electric response.
Regarding claim 8, a modified Davios fails to specify a thermal activation temperature though does teach specifically that a high temperature activates the system (“when flames surrounds  a part of the spring”).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to set the activation temperature between 80 and 250 Celsius since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is temperature which achieves the recognized result of survivability for humans, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner further notes that the application lacks criticality for the specified temperature and one of ordinary skill in the art would recognize that there are various material choices, thicknesses, and configurations that can adjust/set the activation temperature for the intended use. For example, a fire prevention system near a restaurant kitchen might require a higher activation temperature than a bedroom.   
Regarding claim 22, a modified Davios teaches wherein the housing is constructed from a metal or a fire resistant material (fire resistant materials are used in fire extinguishing devices except for the fusible/meltable portions which need to melt/actuate before the rest of the materials).
Regarding claim 23, a modified Davios teaches wherein the actuation pin is constructed from a metal or other fire-resistant material (clearly pin component is more resistant to fire than the fusible component or paper).
	Regarding claim 24, a modified Davios teaches wherein the fire extinguishing material within the container is released into a tube (Item 9) leading to a nozzle (item 10 openings) positioned remote from container for spreading the fire extinguishing material (See Fig. 1, the nozzle 10 is separate from the container).
	Regarding claim 25, a modified Davios teaches wherein the thermal sensor melts into a fluidic state upon reaching a threshold temperature (fusible requires melting).
	Regarding claim 26, a modified Davios teaches the actuator being a pyrotechnic actuator (via components 16 and 17).  
	Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davios (4,718,498) in view of Heath (GB1545776) in view of Stager (6,105,677) in further view of Byrne (5,022,468).
	Regarding claim 2, a modified Davios fails to teach the thermal sensor/temperature sensitive element comprises eutectic solder and alternatively teaches solder (from Stager).
	However, Byrne teaches the use of eutectic solder as a fusing material (item 23, col. 2, lines 52-68) which when melted under sufficient heat, causes movement to the system.
In the same field of fire extinguishing it would have been obvious to one skilled in the art at the filing date of the invention to utilize eutectic solder instead of generic solder, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). The Examiner notes no criticality for the use of eutectic solder. The Examiner notes that one of ordinary skill in the art would readily recognize eutectic solder as a potential option and compare different solder material properties in making a final decision on which to use.
Claims 9, 11, and 27-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davios (4,718,498) in view of Heath (GB1545776) in view of James (6,189,624).
Regarding claim 9, Heath discloses a fire suppression apparatus comprising:
a container (item 5) with a pressurized fire extinguishing material contained therein;
a valve (item 15) assembly that controls flow of the pressurized fire extinguishing material from the container;
a mechanical detection mechanism based upon a temperature sensitive element (item 12) capable of generating a mechanical force above a threshold temperature of the temperature sensitive element, the mechanical detection mechanism comprising:
a housing (item 11) including a base portion and side walls extending perpendicular to the base portion (see figure 1);
an actuation pin (item 15 and two washers 23 that in Fig. 1 appear to be connected to 15) positioned at least partially within the housing, the actuation pin comprising a base (See Annotated Fig. 1, the base is upper washer #23 and an end portion of #15.) sized to fit within and contact an inner surface of the side walls of the housing (See Annotated Fig. 1), wherein the base creates a first chamber (See Annotated Fig. 1) and second chamber (See Annotated Fig. 1) within the housing, and wherein the actuation pin extends into the second chamber of the housing (See Annotated Fig. 1 and Col. 2 Lines 15-21, a portion of 15 is connected to an end of 12 such that a portion of the actuation pin extends into the second chamber of the housing); and
a spring (item 22) positioned within the first chamber of the housing (See Annotated Fig. 1) and the thermal temperature sensitive element is positioned within the second chamber of the housing (See Annotated Figure 1);
a device (items 13/24/21) that produces electrical current in response to the mechanical force ; and
an actuator (items 3/6/7/8/19/20) that actuates the valve assembly in response to the electrical current from the piezoelectric device, causing the valve assembly to open and release the pressurized fire extinguishing material within the container into a tube (item 9) leading to a nozzle (item 10 openings) positioned remote from the container (See Fig. 1) for spreading the fire extinguishing material.
Davios fails to disclose the device is a piezo electric device.
However, Heath discloses a similar system with a piezoelectric device (item 7) that produces an electrical current in response to the mechanical force produced by the mechanical detection mechanism.
The substitution of one known element (a conductor) as taught by Davios for another (piezoelectric element) as taught by Heath would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, producing an electric charge in response to a mechanical force.
Davios fails to teach the actuator includes a pin and a propellant charge wherein the pin pierces the propellant charge in response to the actuator receiving electrical current.
However, James teaches a similar system in the same field of endeavor having an actuator (items 13/16/15) including a pin (item 16) and a propellant charge (item 15) wherein the pin pierces the propellant charge in response to the actuator receiving the electric current (via 11/12) causing the valve assembly (item 17) to open and release the pressurized fire extinguishing material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a propellant charge/pin arrangement as taught by James to the system of Davios, the motivation being this would more quickly dissipate the fire extinguishing material due to the explosive discharge. 
Regarding claims 11 and 27, the details of these claims are addressed in the rejection of claim 1 (See Annotated Fig. 1).
Regarding claim 28, the details of this claim are rejected based on the rejection of claim 23.
Regarding claim 29, the details of this claim are rejected based on the rejection of claim 26.
Regarding claim 30, Davios further discloses wherein the actuator is further configured to actuate the valve assembly in response to receiving an electrical current from an alternate power supply positioned separate remote from the fire suppression apparatus (electrical current received to 3 which allows 6 to move and release 5).
Regarding claim 31, Davios further discloses wherein actuating the valve assembly in response to an electrical current from an alternate power supply (item 24) positioned remote from the fire suppression apparatus (see figure 1) causes the valve assembly to open and release the pressurized fire extinguishing material within the container into a tube (item 9) leading to a nozzle (item 10, openings) positioned remote from the mechanical detection mechanism for spreading the fire extinguishing material.
Regarding claim 32, Davios further discloses wherein the housing includes a base portion (item 11 top) and side walls extending perpendicular to the base portion (item 11 sidewalls), and wherein the housing is constructed from a metal or other fire-resistant material (stronger than spring that needs to lengthen under flame).
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davios (4,718,498) in view of Heath (GB1545776) in view of James (6,189,624) in view of Stager (6,105,677) in further view of Byrne (5,022,468).
	Regarding claim 10, a modified Davios fails to teach the thermal sensor/temperature sensitive element comprises eutectic solder and alternatively teaches solder (from Stager, the Examiner incorporates the modification of claim 1 utilizing Stager).
	However, Byrne teaches the use of eutectic solder as a fusing material (item 23, col. 2, lines 52-68) which when melted under sufficient heat, causes movement to the system.
In the same field of fire extinguishing it would have been obvious to one skilled in the art at the filing date of the invention to utilize eutectic solder instead of generic solder, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). The Examiner notes no criticality for the use of eutectic solder. The Examiner notes that one of ordinary skill in the art would readily recognize eutectic solder as a potential option and compare different solder material properties in making a final decision on which to use.
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davios (4,718,498) in view of Heath (GB1545776) in view of James (6,189,624) in view of Stager (6,105,677).
Regarding claim 33, Davios fails to disclose wherein the temperature sensitive element melts into a fluidic state upon reaching the threshold temperature.
However, Stager teaches a similar system having a temperature sensor (item 54) is positioned within a housing (see item 58/43 enclosing 54 in figure 2) wherein at least a portion of the actuation pin (equivalent item 45) is surrounded by the thermal sensor wherein the temperature sensitive element melts.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention utilize a solder material instead of a thin spring as taught by Stager to the system of Davios which must surround the pin portion in order to hold it relative to the housing, the motivation being this appears to be a simple substitution of equivalent components (completely meltable solder versus a spring that elongates/weakens under higher temperature) that would yield predictable results, allowing an elongated pin/component to drop from a first position to a second position under gravity.

    PNG
    media_image1.png
    799
    633
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not found persuasive.  
Applicant submits that Davios does not teach wherein the actuation pin extends into the second chamber of the housing, a spring positioned within the first chamber of the housing, and the thermal sensor positioned within the second chamber of the housing as disclosed in amended independent claims 1 and 9.  This argument is not found persuasive because Davios does teach these elements as noted above and shown in updated Annotated Fig. 1 (Also See Col. 2 Lines 11-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752          
6/9/2022


/CHEE-CHONG LEE/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	June 9, 2022